Cite as 2018 Ark. 407
                   SUPREME COURT OF ARKANSAS
                                        No.   CV-18-245


                                                 Opinion Delivered December   20, 2018
BEN GRIMES
                              APPELLANT
                                                 PRO SE APPEAL FROM THE LEE
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. 39CV-17-116]
STATE OF ARKANSAS
                                APPELLEE HONORABLE E. DION WILSON,
                                         JUDGE

                                                 AFFIRMED.


                          SHAWN A. WOMACK, Associate Justice

       Appellant Ben Grimes brings this appeal from the denial of his pro se petition for

writ of habeas corpus. Grimes was convicted by a Jefferson County jury of first-degree

murder, and he was sentenced to life imprisonment. We affirmed the conviction and

sentence. Grimes v. State, 295 Ark. 426, 748 S.W.2d 657 (1988).

       Grimes filed a pro se petition for a writ of habeas corpus in the county where he is

incarcerated and alleged that he is being held pursuant to an invalid conviction because the

State did not establish probable cause for his arrest and extradition from Virginia to

Arkansas.   Grimes asserted that the State failed to provide an affidavit establishing

probable cause for his arrest, which, according to Grimes, violated his right to due process

because, at the time of his arrest, there was no evidence that he had committed the crime.

Finally, Grimes asserted that the issue of the lack of probable cause for his arrest was raised
at his trial by his defense counsel in a motion to suppress his confession to the crime.

Grimes makes the same assertions on appeal but adds allegations of ineffective assistance of

counsel because counsel failed to raise the issue of an invalid arrest warrant on direct

appeal. He also raises allegations that appear to challenge the sufficiency of the evidence

supporting his conviction and otherwise bolstering his due-process argument.1

       The circuit court denied Grimes’s petition because Grimes had failed to establish

that his sentence was facially illegal or that the trial court lacked jurisdiction. A circuit

court’s decision on a petition for writ of habeas corpus will be upheld unless it is clearly

erroneous. Garrison v. Kelley, 2018 Ark. 8, 534 S.W.3d 136. A decision is clearly erroneous

when, although there is evidence to support it, the appellate court, after reviewing the

entire evidence, is left with the definite and firm conviction that a mistake has been made.

Id. Because the circuit court did not clearly err when it denied Grimes’s petition for a writ

of habeas corpus, we affirm.

       A petitioner for a writ of habeas corpus who does not allege his or her actual

innocence and proceed under Act 1780 of 2001, must plead either the facial invalidity of



       1
         Grimes’s allegations of ineffective assistance of counsel as well as allegations
challenging the sufficiency of the evidence and bolstering his due-process claim will not be
considered by this court as we do not consider arguments that have been raised for the first
time on appeal. Johnson v. State, 356 Ark. 534, 157 S.W.3d 151 (2004). In any event, as set
forth below, claims that go beyond the face of the judgment or do not implicate
jurisdiction are not cognizable in habeas proceedings.


                                             2
the judgment or the lack of jurisdiction by the trial court and make a showing by affidavit

or other evidence of probable cause to believe that he or she is being illegally detained. Id.;

Ark. Code Ann. § 16-112-103(a)(1) (Repl. 2016). If a petitioner in a habeas proceeding

fails to raise a claim within the purview of a habeas action, the petitioner fails to meet his

or her burden of demonstrating a basis for the writ to issue. Edwards v. Kelley, 2017 Ark.
254, 526 S.W.3d 825. Assertions of trial error and due-process claims do not implicate the

facial validity of the judgment or the jurisdiction of the trial court. Philyaw v. Kelley, 2015
Ark. 465, 477 S.W.3d 503.

       The petitioner bears the burden of showing that the face of the judgment at issue

was invalid and must present evidence of probable cause to believe that he is being illegally

detained. Story v. State, 2017 Ark. 358. Here, Grimes has not submitted the judgment in

support of his claim for habeas relief or any other evidence that the petitioner is being

illegally detained, nor has Grimes made any allegations that the judgment was facially

invalid.   Rather, Grimes alleges for a second time that the trial court did not have

jurisdiction because the arrest warrant was defective. See Grimes v. State, 2010 Ark. 97 (per

curiam) (rejecting Grimes’s habeas claim based on allegations of a defective arrest




                                              3
warrant).2 We have made clear that the court’s jurisdiction to try the accused does not

depend upon the validity of the arrest. Singleton v. State, 256 Ark. 756, 510 S.W.2d 283

(1974). A defendant, after having been fairly tried in a court of competent jurisdiction and

found guilty of murder, is not entitled to be set free on the basis of some flaw in the

manner of his arrest. Id. Because circuit courts have subject-matter jurisdiction to hear

and determine cases involving violations of criminal statutes, Grimes was tried in a court of

competent jurisdiction. Love v. Kelley, 2018 Ark. 206, 548 S.W.3d 145.

       Finally, Grimes alleges on appeal that the circuit court erred in not holding a

hearing on his habeas petition. Our statutory scheme does not mandate a hearing on a

habeas petition regardless of the allegations contained therein. Collier v. Kelley, 2018 Ark.
170. A hearing is not required on a habeas petition when probable cause for issuance of

the writ is not shown by affidavit or other evidence. Id. For the reasons set forth above,




       2
         The appellee contends that the law-of-the-case doctrine should bar Grimes’s claims.
However, this court will consider additional facts raised in support of a jurisdictional
argument; those arguments are not barred as law of the case. Anderson v. Kelley, 2018 Ark.
222, at 2 n.3, 549 S.W.3d 913, 915 n.3. As with coram nobis petitions, the abuse-of-the-
writ doctrine may apply in habeas proceedings to subsume res judicata in cases in which
the petitioner raises the same arguments addressed previously without bringing forward
additional facts that would support his or her argument. Id. To the extent that Grimes has
alleged additional facts in support of his jurisdictional argument, those facts were not
sufficient to reach a different result, and the habeas petition was an abuse of the writ. Id.



                                             4
Grimes failed to present any evidence establishing probable cause for issuance of the writ,

and he was therefore not entitled to a hearing.

       Affirmed.

       Ben Grimes, Jr., pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Kathryn Henry, Ass’t Att’y Gen., for appellee.




                                               5